DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on May 31, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Remarks regarding Allowable Subject Matter
Claims 21, 24, 26-32, 35 and 37-40.
Examiner considers applicant’s amendments and arguments in pages 6-7 regarding independent claims 21, 32 and 39 are persuasive. Examiner believes specifically invention to provide collaborative editing by multiple users of a single copy of the document where the screen shows the users name on the document. Examiner believes the limitation of “collaborative authoring of a document, the method comprising: 
accessing, by a first computing device, a first unit of data within the document; 
setting a lock on the first unit of data within the document; 
receiving, from the first computing device, a first edit to the first unit of data; 
receiving, from the first computing device, a second edit to a second unit of data; and 
automatically extending the lock to include at least the second unit of data, wherein the lock prevents the first unit of data and the second unit of data from being edited at a second computing device; 
receiving a third edit at a third unit of data from the second computing device at the first computing device, the third edit being done by a second user associated with the second computing device; 
automatically providing, at the first computing device, an annotation identifying a name of the second user displayed within the document at the third unit of data, wherein the annotation indicates that the document is being edited by the second user at the third unit of data within the document" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 21, 32 and 39 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, collaborative authoring of a document, the method comprising: 
accessing, by a first computing device, a first unit of data within the document; 
setting a lock on the first unit of data within the document; 
receiving, from the first computing device, a first edit to the first unit of data; 
receiving, from the first computing device, a second edit to a second unit of data; and 
automatically extending the lock to include at least the second unit of data, wherein the lock prevents the first unit of data and the second unit of data from being edited at a second computing device; 
receiving a third edit at a third unit of data from the second computing device at the first computing device, the third edit being done by a second user associated with the second computing device; 
automatically providing, at the first computing device, an annotation identifying a name of the second user displayed within the document at the third unit of data, wherein the annotation indicates that the document is being edited by the second user at the third unit of data within the document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159